   Case: 7:19-cv-00040-KKC Doc #: 1 Filed: 05/13/19 Page: 1 of 13 - Page ID#: 1



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  PIKEVILLE DIVISION

 OHIO VALLEY PHYSICIANS, INC.,                           )
           Plaintiff,                                    )
                                                         )
 v.                                                      )     Case No. __________________
                                                         )
 BIG SANDY HEALTH CARE, INC.                             )
           Defendant.                                    )            JURY DEMANDED
                                                         )
  Serve: Ancil Lewis                                     )
         1709 Kentucky Route 321, Ste. 3                 )
         Prestonsburg, KY 41653                          )
        Via Certified Mail                               )

                                     VERIFIED COMPLAINT

        Plaintiff Ohio Valley Physicians, Inc. (“OVP”), by counsel, for its Verified Complaint

against Defendant Big Sandy Health Care, Inc. (“Big Sandy”), states as follows:

                                 JURSIDICTION AND PARTIES

        1.       This is an action for injunctive and other relief to remedy OVP’s rights under

Section 504 of the Rehabilitation Act and Title II of the Americans with Disabilities Act (“ADA”).

        2.       The Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. 1331 because it involves a federal question as to whether Big Sandy violated and continues

to violate federal law.

        3.       Venue is proper in the United Stated District Court, Eastern District of Kentucky

pursuant to 28 U.S.C. Sec. 1391(b) and Local Rule 3.2 because a substantial part of the events

giving rise to the subject claim occurred in this Judicial District; the property that this is the subject

of this action is situated in this Judicial District; and Big Sandy’s principal place of business is in

this Judicial District.




                                                    1
4845-7201-2951
   Case: 7:19-cv-00040-KKC Doc #: 1 Filed: 05/13/19 Page: 2 of 13 - Page ID#: 2



        4.       OVP is presently, and was at all relevant times stated herein, an Ohio corporation

with its principal place of business at 300B 8th Street, Huntington, WV 25701, and is authorized

to conduct and is conducting business in the Commonwealth of Kentucky.

        5.       OVP’s principal business is providing health care services, including the provision

of medication assisted treatment (“MAT”).

        6.       Upon information and belief, Big Sandy presently, and was at all relevant times

stated herein a Kentucky corporation doing business in the Commonwealth of Kentucky with its

principal place of business at 1709 Kentucky Route 321, Suite 3, Prestonsburg, KY 41653.

        7.       Upon information and belief, Big Sandy’s principal business is providing health

care services.

                                              FACTS

                 OVP Provides Services to Patients Struggling with Opioid Addiction

        8.       OVP operates nine clinics in Kentucky and several other states, including Ohio,

West Virginia, and South Carolina.

        9.       OVP currently employees more than 150 employees.

        10.      Most of OVP’s employees are trained physicians, advanced practice providers,

nurses, counselors, and project managers.

        11.      OVP operates a clinic in Inez, Kentucky at the Martin County Community Health

Center (the “Community Building”).

        12.      Among other services, OVP provides MAT to its patients that suffer from opioid

addiction at the Community Building through its MAT program.

        13.      In 2016, the Commission on Accreditation of Rehabilitation Facilities (“CARF”)

International accredited OVP for MAT and counseling services.



                                                  2
4845-7201-2951
   Case: 7:19-cv-00040-KKC Doc #: 1 Filed: 05/13/19 Page: 3 of 13 - Page ID#: 3



        14.      To date, Ohio Valley Physicians is the only organization in West Virginia and

Kentucky that is CARF-accredited for MAT and counseling services.

        15.      The MAT program offered by OVP includes extensive counseling and therapy, as

well as the provision of medication, which provides OVP’s patients with an opportunity to

overcome this epidemic that has ravaged eastern Kentucky.

        16.      To enter OVP’s MAT program and qualify as a patient, the individual present to

OVP for an initial screening with a counselor to determine if the program is appropriate for the

individual and if the individual is motivated by treatment.

        17.      The patient must be compliant with all rules and expectations outlined in the

treatment contract to be able to successfully progress through and complete the program

        18.      Among other things, an individual must show that he or she has struggled with

addiction for a certain length in time and has been unable to work and function because of his or

her addiction.

        19.      Such a showing must be verified in writing by an employer, parent, parole or

probation officer, or another provider.

        20.      Patients are seen for counseling sessions at least once a week during the first month

in the program, which provides medical providers and counselors an opportunity to develop the

most effective therapeutic plan to help each patient.

        21.      The program may take weeks, months, or years, depending on the severity of the

patient’s condition.

        22.      As explained by Bradley Barnett, a former opioid addict who is now a licensed

therapist employed by OVP:

                 In [MAT], you combine a medication that helps you maintain
                 clinical stability with a therapist who’s there to help you in any way


                                                   3
4845-7201-2951
   Case: 7:19-cv-00040-KKC Doc #: 1 Filed: 05/13/19 Page: 4 of 13 - Page ID#: 4



                 you need. If you want to come off the medication eventually, we can
                 work on that. If you have a fear of withdrawal, we can work on that,
                 too. We can develop and implement effective coping strategies that
                 provide the foundation to a purposeful recovery. We can address the
                 root of addiction, which at its heart is a mental health problem. We
                 can take a look at all those things—and, hopefully, you’ll experience
                 the freedom from active addiction that recovery provides.

         23.     Opioid addiction substantially impairs OVP’s patient’s major life activities.

         24.     OVP’s patients struggle physiologically and psychologically and often cannot

perform major life activities, including, but not limited to, parenting, working, interacting with

others, and living a normal, functioning day-to-day life.

                 OVP’s Dealings with Big Sandy Related to the Community Building.

         25.     In 2014, the Martin County Fiscal Court (the “Fiscal Court”) leased Suite #1 of the

Community Building to Highlands who, in turn, subleased the space to OVP.

         26.     Thus, on August 1, 2014, OVP entered into an agreement with Highlands to

sublease Suite #1 in the Community Building (the “Sublease”).

         27.     OVP chose to open its office in the Community Building because it is the only

available location in Martin County for OVP to provide MAT and be eligible for rural health clinic

rates.

         28.     In 2015, the Fiscal Court announced its plans to sell the Community Building.

         29.     In Fall 2015, prior to the sale, OVP expressed interest in purchasing the Community

Building.

         30.     On January 21, 2016, prior to the sale of the Community Building, Big Sandy and

OVP negotiated and reached a written agreement in which Big Sandy assured OVP that it could

remain in the Community Building upon “expiration or termination” of the sublease between OVP




                                                  4
4845-7201-2951
   Case: 7:19-cv-00040-KKC Doc #: 1 Filed: 05/13/19 Page: 5 of 13 - Page ID#: 5



and Highlands, if OVP did not bid to purchase the Community Building and if Big Sandy was

awarded the Community Building (the “Big Sandy Agreement”).

        31.      The Big Sandy Agreement clearly sets forth the term (“5 years, with an option to

renew for successive five-year periods); the price ($11.00 per square foot per year); and the

location (“the portion of the building it currently occupies”).

        32.      The Big Sandy Agreement provides that Big Sandy agrees to “lift the hours of

operations restriction” for OVP and agrees that if OVP needed additional space for expansion,

“Big Sandy would make reasonable attempts to design and construct, in a timely manner a suitable

building addition for [OVP’s] use.”

        33.      The Big Sandy Agreement states that the aforementioned are “assurances” and

further states that “Big Sandy Health Care agrees to be bound by the above stated terms and

conditions.”

        34.      The Big Sandy Agreement contains no exclusions as to the services that OVP is

permitted to provide.

        35.      It is undisputed that OVP did not bid to purchase the Community Building.

        36.      It is undisputed that Big Sandy was the highest (and only) bidder and was awarded

the Community Building.

        37.      Upon information and belief, the Fiscal Court placed “a condition on the sale of the

property that two existing leases relating to the Community Building remain intact for their natural

term.

        38.      Upon information and belief, as a condition to sale, Big Sandy agreed to step in the

shoes of the Fiscal Court for the natural term of certain leases for the Community Building.




                                                  5
4845-7201-2951
   Case: 7:19-cv-00040-KKC Doc #: 1 Filed: 05/13/19 Page: 6 of 13 - Page ID#: 6



        39.      It is undisputed that the Sublease between Highlands and OVP has expired or

terminated.

        40.      Since Bid Sandy purchased the Community Building and after the Sublease expired

or terminated, Big Sandy has failed to honor the Big Sandy Agreement solely because OVP is

providing MAT services.

        41.      On April 9, 2019, counsel for Big Sandy sent a letter to OVP CEO Stacy Shy

requesting that “OVP vacate the [Community Building] premises immediately upon receipt of this

notice.”

        42.      Prior to the April 9, 2019 letter, Big Sandy CEO Ancil Lewis advised OVP CEO

Stacy Shy in a letter dated February 2, 2018, that Big Sandy “has consistently and expressly

prohibited [OVP] from providing addiction treatment, including the prescribing of addiction

medications, such as Methadone, Buprenorphine (Suboxone and Naloxone) in the building.”

        43.      In a letter dated March 21, 2018, counsel for Big Sandy advised Highlands CEO

Harold Warman that Highlands should advise OVP to “immediately discontinue the prescribing

of addiction medication, including, but not limited to suboxone, in the Martin County Building”

and further stated that this “practice has been consistently and expressly disapproved by BSHC as

lessor of the Martin County Clinic building.”

        44.      Upon information and belief, Big Sandy will not honor the Big Sandy Agreement

and permit OVP to provide MAT at the Community Building because of myths, fears and

stereotypes relating to drug addiction.

        45.      In Spring 2019, Big Sandy proffered a lease for the Community Building to OVP,

which expressly prohibited “any and all activities that may be construed and/or interpreted, in

Lessor’s sole opinion, a Suboxone Clinic.”



                                                6
4845-7201-2951
   Case: 7:19-cv-00040-KKC Doc #: 1 Filed: 05/13/19 Page: 7 of 13 - Page ID#: 7



        46.      The proffered lease is in violation of federal law.

                 THE REHABILITATION ACT AND TITLE II OF THE ADA

        47.      The Rehabilitation Act and the ADA are to be interpreted consistently with one another

and courts frequently analyze the acts together insofar as the standards are largely the same. MX Group,

Inc. v. City of Covington, 293 F.3d 326, 332 (6th Cir. 2002).

        48.      However, the “scope of the Rehabilitation Act is broader than the ADA.” Fleming v.

Yuma Regional Medical Center, 587 F.3d 938, 941 (9th Cir. 2009).

        49.      Section 504 of the Rehabilitation Act provides, in relevant part, that:

                 No otherwise qualified individual with a disability in the United States,
                 as defined in section 705(20) of this title, shall, solely by reason of her or
                 his disability, be excluded from the participation in, be denied the
                 benefits of, or be subjected to discrimination under any program or
                 activity receiving Federal financial assistance . . .

29 U.S.C. § 794.

        50.      The Rehabilitation Act prohibits entities that provide health services from denying

such benefits, giving unequal benefits, providing less-effective benefits, or providing benefits or

services in a manner that limits the participation of persons on the basis of disability.

        51.      The Rehabilitation Act defines “program or activity” in pertinent part as a “corporation,

partnership, or other private organization, or an entire sole proprietorship . . . which is principally

engaged in the business of providing education, health care, housing, social services, or parks and

recreation.” 29 U.S.C.A. § 794 (b)(3)(A).

        52.      Thus, any “program or activity” that discriminates against a “qualified individual

with a dispersibility” and receives “Federal financial assistance” is in violation of Section 504 of

the Rehabilitation Act.




                                                       7
4845-7201-2951
   Case: 7:19-cv-00040-KKC Doc #: 1 Filed: 05/13/19 Page: 8 of 13 - Page ID#: 8



        53.      A health care facility’s “receipt of Medicare and Medicaid payments subjects it to

appropriate federal action under Section 504 of the Rehabilitation Act.” See, e.g., United States v.

Baylor University Medical Center, 736 F.2d 1039, 1043 (5th Cir. 1984).

        54.      “It is not necessary that federal funds be received for the care and treatment of the

complaining plaintiff. Receipt of federal funding in the form of Medicare or Medicaid payments

for the care rendered to any patient brings the treating physician, hospital or medical center within

the scope of the Act.” Davis v. Flexman, 109 F. Supp. 2d 776, 786 (S.D. Ohio 1999) (citing

Sharrow v. Bailey, 910 F. Supp. 187, 193 (M.D. Pa. 1995) (emphasis added).)

        55.      Title II of the ADA provides that “no qualified individual with a disability shall, by

reason of such disability, be excluded from participation in or be denied the benefits of the services,

programs, or activities of a public entity, or be subjected to discrimination by any such entity.” 42

U.S.C. § 12132.

        56.      An entity like OVP, has standing to sue to enforce the ADA and Rehabilitation Act,

based upon OVP’s association with disabled recovering drug addicts who receive OVP’s

medication assisted treatment for drug addiction. OVP has standing because “[OVP] is not an

association suing solely on behalf of its members. Instead, it is an entity suing primarily on its own

behalf, because of injury it has suffered as a result of its association with individuals with

disabilities.” MX Grp., 293 F.3d at 333.

        57.      Patients struggling with opiod addiction are considered “disabled” under the ADA

and the Rehabilitation Act. Id. at 342 (“[I]t is clear that insofar as the Rehabilitation Act or the

ADA evinces a general recognition of substance abuse as a disease, discrimination on the basis of

such a handicap is antithetical to one of the goals of the Act—to ensure that persons . . . are not

victimized . . . by . . . stereotypical assumptions concerning their handicap.”) (emphasis in



                                                   8
4845-7201-2951
   Case: 7:19-cv-00040-KKC Doc #: 1 Filed: 05/13/19 Page: 9 of 13 - Page ID#: 9



original) (quoting Teahan v. Metro-N. Commuter R. Co., 951 F.2d 511, 518 (2d Cir. 1991)); see

also 28 C.F.R. § 35.130(g).

          58.    “[W]here the discrimination results from unfounded fears and stereotypes that

merely because Plaintiff’s potential clients are recovering drug addicts, they would necessarily

attract increased drug activity and violent crime to the city, such discrimination violates the ADA

and Rehabilitation Act.” Id.at 343.

COUNT I – CAUSE OF ACTION FOR VIOLATION OF THE REHABILITATION ACT
          59.    OVP incorporates the preceding and foregoing paragraphs as if fully asserted

herein.

          60.    OVP has standing to sue under the Rehabilitation Act because “it cares for and/or

associates with individuals who have disabilities.” MX Group, 293 F.3d at 335 (emphasis added).

          61.    Specifically, OVP provides MAT to patients who are suffering from opiate addiction at

the Community Building.

          62.    Upon information and belief, Big Sandy is a corporation that principally provides

health care services and receives millions of dollars annually in direct federal funding and therefore

falls under the purview of the Rehabilitation Act.

          63.    OVP’s patients are disabled under the ADA because they have a mental or physical

impairment that substantially limits a major life activity.

          64.    Upon information and belief, Big Sandy refuses to permit OVP to provide MAT

services to its patients because of their disability.

          65.    OVP’s patients are otherwise qualified to participate in receiving addiction treatment

through MAT.




                                                    9
4845-7201-2951
 Case: 7:19-cv-00040-KKC Doc #: 1 Filed: 05/13/19 Page: 10 of 13 - Page ID#: 10



          66.    Upon information and belief, OVP’s patients are being excluded by Big Sandy from

participation in, being denied the benefits of, or being subject to discrimination solely by reason of the

patient’s disability.

          67.    Upon information and belief, Big Sandy is discriminating against OVP’s patients

based on myths, fears, or stereotypes associated with drug addiction.

          68.    OVP has been aggrieved and/or will be aggrieved as a result of its association with

these individuals with disabilities if it is no longer permitted to provide MAT at the Community

Building.

          69.    OVP has been aggrieved and/or will be aggrieved as a result of its association with

these individuals with disabilities if Big Sandy is permitted to proffer a lease that is in violation of

the Rehabilitation Act.

          70.    Big Sandy’s discriminatory conduct is in violation of the Rehabilitation Act.

                 COUNT II – CAUSE OF ACTION FOR VIOLATION OF ADA

          71.    OVP incorporates the preceding and foregoing paragraphs as if fully asserted

herein.

          72.    OVP has standing to sue under the ADA because “it cares for and/or associates

with individuals who have disabilities.” MX Group, 293 F.3d at 335 (emphasis added).

          73.    Upon information and belief, Big Sandy is “an instrumentality” of the Fiscal Court

and therefore falls under the purview of the ADA.

          74.    Upon information and belief, the Fiscal Court has instructed Big Sandy, as the

Fiscal Court’s instrumentality, to prohibit OVP from providing MAT to disabled recovering drug

addicts at the Community Building.”




                                                   10
4845-7201-2951
 Case: 7:19-cv-00040-KKC Doc #: 1 Filed: 05/13/19 Page: 11 of 13 - Page ID#: 11



        75.      OVP’s patients have a mental or physical impairment that substantially limits a

major life activity.

        76.      OVP’s patients are qualified individuals with a “disability” for purposes of the

ADA.

        77.      OVP’s patients are otherwise qualified to participate in receiving addiction treatment

through MAT.

        78.      Upon information and belief, OVP’s patients are being excluded by Big Sandy from

participation in, being denied the benefits of, or being subject to discrimination by reason of the patient’s

disability.

        79.      Upon information and belief, Big Sandy is discriminating against OVP’s patients

based on myths, fears, or stereotypes associated with drug addiction.

        80.      Big Sandy’s discriminatory conduct is in violation of Title II of the ADA.

        81.      OVP has suffered injury and/or will suffer injury as a result of its association with

these individuals with disabilities if it is no longer permitted to provide MAT at the Community

Building.

        82.      OVP has suffered injury and/or will suffer injury as a result of its association with

these individuals with disabilities if Big Sandy is permitted to proffer a lease that is in violation of

the Rehabilitation Act.

    WHEREFORE, OVP respectfully demands the following:

    1. That the Court issue an order enjoining Big Sandy from engaging in the unlawful conduct
       complained of herein;

    2. That the Court issue an order enjoining Big Sandy from proffering a lease that is in
       violation of federal law;

    3. That the Court issue an order requiring Big Sandy to proffer a lease that is not in violation
       of federal law;


                                                     11
4845-7201-2951
 Case: 7:19-cv-00040-KKC Doc #: 1 Filed: 05/13/19 Page: 12 of 13 - Page ID#: 12




    4. That the Court award reasonable attorneys' fees and costs pursuant to 29 U.S.C. 794, 42
       U.S.C. 12205 and other applicable law;

    5. That the Court enter judgment against Big Sandy for statutory, compensatory,
       consequential and punitive damages;

    6. Trial by jury on all issues so triable; and

    7. Any other relief as the Court deems just and proper.


    Dated May 13, 2019                                Respectfully submitted,

                                                      /s/ Michael Erena
                                                      Stephen S. Burchett (KY Bar ID 84489)
                                                      Christopher F. Hoskins (KY Bar ID 96274)
                                                      Michael G. Erena (KY Bar ID 96126)
                                                      JACKSON KELLY PLLC
                                                      175 East Main Street, Suite 500
                                                      Lexington, KY 40507
                                                      Telephone: (859) 255-9500
                                                      Email: steven.burchett@jacksonkelly.com
                                                             choskins@jacksonkelly.com
                                                      Counsel for Ohio Valley Physicians, Inc.




                                                 12
4845-7201-2951
Case: 7:19-cv-00040-KKC Doc #: 1 Filed: 05/13/19 Page: 13 of 13 - Page ID#: 13
